DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-20 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2017-098379 filed on 05/17/2017 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 07/02/2020 are acceptable for examination purpose.

Double Patenting
5.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,761,793.
           It is clear that all the elements of the instant application independent claims 1-3, 15-17 and 19-20 are to be found in patent (U.S. Patent No. 10,761,793) claims 1, 13, 15-16 as the application independent claims 1-3, 15 and 19-20 fully encompasses the patent claim 1, 13, 15-16. The difference between the instant application independent claims 1-3, 15-17, 19-20 and the patent (U.S. Patent No. 10,761,793) claims 1, 13, 15-U.S. Patent No. 10,761,793) claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 13, 15-16 of the patent (U.S. Patent No. 10,761,793) is in effect a “species” of the “generic” invention of the application independent claims 1-3, 15-17, 19-20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application independent claims 1-3, 15-17, 19-20 are anticipated by claims 1, 13, 15-16 of the patent (U.S. Patent No. 10,761,793), it is not patentably distinct from claims 1, 13, 15-16 of the patent (U.S. Patent No. 10,761,793).
             Similarly, the dependent claims 4-14 of the instant application corresponding to the patent’s claims 2-12; 
             the dependent claim 18 of the instant application corresponding to the patent’s claim 2.  

Claim Rejections - 35 USC § 102
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.        Claims 1, 4, 15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muranaka, US Pub 2013/0070288.
             As to claim 1 [independent], Muranaka teaches an information processing system comprising [fig. 1; 0019]: 
fig. 1, element 402] with which a cloud system [fig. 8; 0026, 0073, 0075] manages at least cloud user authentication information for uniquely identifying a plurality of cloud users using a cloud service in association with a plural local user authentication information for uniquely identifying a plurality of local users using a function of a multi-user device [fig. 8; 0026, 0045, 0073, 0075-0076  Muranaka teaches that the memory 402 of the cloud server cloud user authentication information and the printer’s local user authentication information associated with the user’s use functions restriction information], and information about the function of the multi-user device that is executable using the local user authentication information [fig. 8; 0026, 0073, 0075-0076  Muranaka teaches that the memory 402 of the cloud server cloud user authentication information and the printer’s local user authentication information associated with the user’s use functions restriction information]; 
             a display generation means [fig. 1, element 106; 0024] configured to display as a first display on a client device [fig. 4] the information about the function of the multi-user device managed by the first management means [fig. 3b, step 1012-1014 & figs. 4, 10; 0050-0051, 0077-0078  Muranaka teaches that the client 10’s display unit display the plural screens (figs. 4, 10) related to the print settings screens] and display as a second display on the client device a plural local user authentication information managed by the first management means in association with the information about the function selected on the first display [figs. 4, 8, 9a-b, 10; 0075-0081  Muranaka teaches that the user of the client 10’s has entered multiple local user authentication information on display screen of the display unit, associated with the user’s use function restriction information (see fig. 8), and then the user with the multiple local user authentication information has selected the permitted print settings function as shown in fig. 4]; 
             an acceptance means [fig. 1, element 108; 0025] configured to accept selection of the function of the multi-user device on the first display and selection of the local user authentication information on the second display [figs. 4, 8, 9a-b, 10; 0075-0081  Muranaka teaches that the input receiving unit 108 of the client 10’s has accepted the user’s entered multiple local user authentication information on the second display screen of the display unit, associated with the user’s use function restriction information (see fig. 8), and then the user with the multiple local user authentication information has selected the permitted print settings function on the first display screen as shown in fig. 4]; 
             a first transmission means [fig. 1, element 100] with which the cloud system [fig. 1, elements 20, 40] transmits to the multi-user device at least the local user authentication information accepted by the acceptance means and the information about the function accepted by the acceptance means [figs. 3a-b; 0045-0053  Muranaka teaches that the client 10 has transmitted the multiple local user authentication information to the cloud system 20, 40 via printer 30 in which the client 10’s has accepted the user’s entered the multiple local user authentication information on the second display screen of the display unit].

            As to claim 4 [dependent from claim 1], Muranaka teaches wherein after the cloud user is authenticated by the cloud system based on the cloud user authentication fig., 3b, step 1011; 0050  Muranaka teaches that the user of the client 10 logged in into the cloud server 20 using he cloud user ID indication has been authenticated], the first transmission means transmits to the multi-user device the local user authentication information managed by the first management means in association with the cloud user authentication information and the execution request for executing the function of the multi-user device that corresponds to the selection accepted by the acceptance means [fig., 3b, step 1011; 0050  Muranaka teaches that the user of the client 10 logged in into the cloud server 20 using the cloud user ID indication has been authenticated, and after authentication, the client 10 selected the designated image data and transmitted to the client server 120, 40 and the printer 30, as the printing request].

             As to claims 15, 19-20 [independent], However, the independent claims 15, 19-20 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 15, 19-20 would be rejected based on same rationale as applied to the independent claim 1.             

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        Claims 2-3, 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka, US Pub 2013/0070288 in view of Tanaka, US Pub 2015/0015908.
            As to claim 2 [dependent from claim 1], Muranaka doesn’t teach wherein a second management means with which the multi-user device manages the cloud user authentication information and the local user authentication information in association with each other.
            Tanaka teaches wherein a second management means [fig. 6, element 142; 0058] with which the multi-user device manages the cloud user authentication information and the local user authentication information in association with each other [fig. 5; 0058-0061  Tanaka teaches that the second management table 142 of the printer 130 manages the multiple user authentication information in it].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to manage the user’s cloud and printer authentication information in associate with each other to modify Muranaks’s teaching to generate a print job in response to a local processing instruction from the display unit to the printer or processing instruction from a remote client through a network using the first identification information obtained by a reference made by the reference unit, and where identification information of a user temporarily issued in a cloud service system is used as the first identification information. The suggestion/motivation for doing so would have been benefitted to the user to provide print data the printer and able to apply security printing regarding that 

            As to claim 3 [dependent from claim 1], Muranaka teaches wherein an execution means with which the multi-user device executes an execution request transmitted by the first transmission means based on the local user authentication information [fig. 3a; 0045-0049  Muranaka teaches that when the printer 30 received the first and second user authentication from the client 10, it executed the further process by starting query with the cloud systems 20, 40 about permitted function related to logged in user by logging-in into the cloud systems 20, 40]; and
            Muranaka doesn’t teach a second transmission means with which the multi-user device transmits to the cloud system the cloud user authentication information managed by the second management means in association with the local user authentication information received together with the execution request from the cloud system and an execution result executed by the execution means. 
            Tanaka teaches a second transmission means with which the multi-user device transmits to the cloud system the cloud user authentication information managed by the second management means in association with the local user authentication information received together with the execution request from the cloud system and an execution result executed by the execution means [fig. 9; 0082  Muranaka teaches that when the printer 30 received the first and second user authentication from the client 10, it executed the further process by starting query with the cloud systems 20, 40 about permitted function related to logged in user by logging-in into the cloud systems 20, 40].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to manage the user’s cloud and printer authentication information in associate with each other to modify Muranaks’s teaching to generate a print job in response to a local processing instruction from the display unit to the printer or processing instruction from a remote client through a network using the first identification information obtained by a reference made by the reference unit, and where identification information of a user temporarily issued in a cloud service system is used as the first identification information. The suggestion/motivation for doing so would have been benefitted to the user to provide print data the printer and able to apply security printing regarding that the print data on the basis of the user ID unique to the organization, so as to prevent the print data from unauthorized third party.

            As to claim 7 [dependent from claim 1], Muranaka doesn’t teach wherein the cloud user authentication information is a cloud user universally unique identifier (UUID) based on which the cloud user is uniquely identified and which does not overlap with other cloud user authentication information, and wherein the local user authentication information is a local user UUID based on which the local user is uniquely identified and which does not overlap with other local user authentication information. 
            Tanaka teaches wherein the cloud user authentication information is a cloud user universally unique identifier (UUID) based on which the cloud user is uniquely figs. 3-5, 7; 0053-0054, 0059-0062 Tanaka teaches that the cloud server 200 manages the user’s “cloud user ID and the printer ID” information assigned to each user and they are distinct from each other for each user and printer functions information that is usable by the user for different image processing task], and wherein the local user authentication information is a local user UUID based on which the local user is uniquely identified and which does not overlap with other local user authentication information [figs. 3-5, 7; 0053-0054, 0059-0062  Tanaka teaches that the cloud server 200 manages the user’s “cloud user ID and the printer ID” information assigned to each user and they are distinct from each other for each user and printer functions information that is usable by the user for different image processing task].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to manage the user’s cloud and printer authentication information in associate with each other to modify Muranaks’s teaching to generate a print job in response to a local processing instruction from the display unit to the printer or processing instruction from a remote client through a network using the first identification information obtained by a reference made by the reference unit, and where identification information of a user temporarily issued in a cloud service system is used as the first identification information. The suggestion/motivation for doing so would have been benefitted to the user to provide print data the printer and able to apply security printing regarding that 

            As to claim 8 [dependent from claim 2], Muranaka teaches wherein the first management means manages cloud association information that associates the cloud user authentication information and the local user authentication information with each other via authentication link information for associating the cloud user authentication information and the local user authentication information with each other [fig. 8; 0026, 0045, 0073, 0075-0076  Muranaka teaches that the memory 402 of the cloud server cloud user authentication information and the printer’s local user authentication information associated with the user’s use functions restriction information], and 
             Tanaka teaches wherein the second management means manages device association information that associates the cloud user authentication information and the local user authentication information with each other via the authentication link information [figs. 3-5, 7; 0053-0054, 0059-0062 Tanaka teaches that the cloud server 200 manages the user’s “cloud user ID and the printer ID” information assigned to each user and they are distinct from each other for each user and printer functions information that is usable by the user for different image processing task].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to manage the user’s cloud and printer authentication information in associate with each other to modify Muranaks’s teaching to generate a print job in response to a local 

            As to claim 9 [dependent from claim 8], Tanaka teaches wherein the cloud system issues the authentication link information if a user logs into the multi-user device and an issue request for issuing the authentication link information is transmitted to the cloud system [0064-0070, 0078-0080 Tanaka teaches that the when the user logged into the printer 130 using the printer user ID, the printer 130 converted or generated the link information as “a cloud user ID” in which the printer 130 converts the logged in printer user ID as “the cloud user ID” and transmitted to the cloud server to retrieve the logical printer ID to execute the image processing task].  

            As to claim 10 [dependent from claim 8], Muranaka teaches wherein the cloud system issues the authentication link information if a user logs into the client device and an issue request for issuing the authentication link information is transmitted to the cloud system [figs. 4, 8, 9a-b, 10; 0075-0081  Muranaka teaches that the user of the client 10’s has entered multiple local user authentication information on display screen of the display unit, associated with the user’s use function restriction information (see fig. 8), and then the user with the multiple local user authentication information has selected the permitted print settings function as shown in fig. 4].

             As to claim 16 [dependent from claim 15], Muranaka doesn’t teach wherein a second management means with which the multi-user device manages the cloud user authentication information and the plural local user authentication information in association with each other;
             Tanaka teaches wherein a second management means with which the multi-user device manages the cloud user authentication information and the plural local user authentication information in association with each other [fig. 5; 0058-0061  Tanaka teaches that the second management table 142 of the printer 130 manages the multiple user authentication information in it];
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to manage the user’s cloud and printer authentication information in associate with each other to modify Muranaks’s teaching to generate a print job in response to a local processing instruction from the display unit to the printer or processing instruction from a remote client through a network using the first identification information obtained by a reference made by the reference unit, and where identification information of a user temporarily issued in a cloud service system is used as the first identification 11.        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaka, US Pub 2013/0070288 in view of Sato, US Pub 2015/0178026.                 As to claim 5 [dependent from claim 1], Muranaka doesn’t teach wherein the local user authentication information to be displayed as the second display on the client device is selected based on the function of the multi-user device selected on the first display on the client device and a priority of the local user authentication information managed by the first management means. 
           Sato teaches wherein the local user authentication information to be displayed as the second display on the client device is selected based on the function of the multi-user device selected on the first display on the client device and a priority of the local user authentication information managed by the first management means [figs. 3-4, 10; 0082-0092  Sato teaches that the local user authentications information have been displayed on the second display on the client 4 in a priority manner based on the function selected by the user according to the rules set for user as also shown in figs. 3-4].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato teaching to display plural authentication for the print job related to the user to modify Muranaka’s teaching  server to store identification information, and to transmit identification information and image data to the printer that outputs image data on a sheet and further restricts image forming unit from outputting image data, when second authentication information doesn't correspond to that of first authentication information. The suggestion/motivation for doing so would have been benefitted to the user to execute print job using cloud server with the printer which executes the print job that is assigned to user, and thus convenience of using image forming system is improved.
12.        Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaka, US Pub 2013/0070288 in view of Tanaka, US Pub 2015/0015908 and Sato, US Pub 2015/0178026.            As to claim 6 [dependent from claim 3], Muranaka and Tanaka don’t teach wherein the priority of the local user authentication information is an order of preferential use of the function of the multi-user device by the local user authentication information.
            Sato teaches wherein the priority of the local user authentication information is an order of preferential use of the function of the multi-user device by the local user authentication information [figs. 3-4, 10; 0082-0092  Sato teaches that the local user authentications information have been displayed on the second display on the client 4 in a priority manner based on the function selected by the user according to the rules set for user as also shown in figs. 3-4].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato teaching to display  server to store identification information, and to transmit identification information and image data to the printer that outputs image data on a sheet and further restricts image forming unit from outputting image data, when second authentication information doesn't correspond to that of first authentication information. The suggestion/motivation for doing so would have been benefitted to the user to execute print job using cloud server with the printer which executes the print job that is assigned to user, and thus convenience of using image forming system is improved. 13.         Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka, US Pub 2013/0070288 in view of Tanaka, US Pub 2015/0015908 and Fujii, US Pub 2016/0364192.         
             As to claim 11 [dependent from claim 8], Muranaka and Tanaka don’t teach wherein the first transmission means attaches signature information to the execution request for executing the function of the multi-user device by using an encryption key associated with the cloud association information and transmits the execution request with the signature information to the multi-user device, and the signature information is verified at the multi-user device.
             Fujii teaches wherein the first transmission means attaches signature information to the execution request for executing the function of the multi-user device by using an encryption key associated with the cloud association information [figs. 9a-b; 0048, 0050, 0084   Fujii teaches that the server 3 transmitted the print job execution instruction to the client device included the signature information 82-83 for using the image processing function of the printer for the performing printing task] and transmits the execution request with the signature information to the multi-user device, and the signature information is verified at the multi-user device [figs. 9a-b, 10; 0048, 0050, 0084-0086   Fujii teaches that the server 3 transmitted the print job execution instruction to the mobile device included the signature information 82-83 for using the image processing function of the printer for the performing printing task. The mobile device has transmitted the execution instruction to the printer]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii teaching to transmit the print job for the user authenticated using cloud user ID and printer user ID to modify Muranaka and Tanaka’s teaching to execute a print job that is assigned to each user and the cloud server senses access from the user mobile device to validates the user information that is sensed by the cloud server and causes the user mobile device to transmit the print job to the printer. The suggestion/motivation for doing so would have been benefitted to the user to execute print job using cloud server with the printer which executes the print job that is assigned to user, and thus enables to prevent unauthorized registration of the user information.                         As to claim 12 [dependent from claim 8], Muranaka and Tanaka don’t teach wherein the second transmission means attaches the signature information to the execution result by using an encryption key associated with the multi-user device 
             Fujii teaches wherein the second transmission means attaches the signature information to the execution result by using an encryption key associated with the multi-user device association information and transmits the execution result with the signature information to the cloud system, and the signature information is verified at the cloud system [figs. 9a-b, 10; 0048, 0050, 0084-0086   Fujii teaches that the server 3 transmitted the print job execution instruction to the mobile device included the signature information 82-83 for using the image processing function of the printer for the performing printing task. The mobile device has transmitted the execution instruction to the printer]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii teaching to transmit the print job for the user authenticated using cloud user ID and printer user ID to modify Muranaka and Tanaka’s teaching to execute a print job that is assigned to each user and the cloud server senses access from the user mobile device to validates the user information that is sensed by the cloud server and causes the user mobile device to transmit the print job to the printer. The suggestion/motivation for doing so would have been benefitted to the user to execute print job using cloud server with the printer which executes the print job that is assigned to user, and thus enables to prevent unauthorized registration of the user information.            14.         Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka, US Pub 2013/0070288 in view of Tanaka, US Pub 2015/0015908 and Fujii, US Pub 2016/0364192, further in view of Hosoda, US Pub 2013/0070280.         
             As to claim 13 [dependent from claim 3], Muranaka and Tanaka don’t teachan execution result management means configured to manage the execution result, the cloud user authentication information received together with the execution result, and the local user authentication information managed by the first management means in association with the cloud user authentication information,
             Fujii teaches an execution result management means configured to manage the execution result, the cloud user authentication information received together with the execution result, and the local user authentication information managed by the first management means in association with the cloud user authentication information [figs. 3, 12; 0056, 0088  Fujii teaches that the server 3 has stored the execution results in conjunction with cloud user ID and printer user ID], 
              Muranaka, Tanaka and Fujii don’t teach wherein the client device acquires the execution result from the execution result management means and displays the execution result on a display screen, and the first transmission means transmits again to the multi-user device an execution request executed by the execution means according to user selection on the display screen. 
             Hosada teaches wherein the client device acquires the execution result from the execution result management means and displays the execution result on a display screen, and the first transmission means transmits again to the multi-user device an execution request executed by the execution means according to user selection on the display screen [figs. 7a-e; 0059-0066  Hosoda teaches that the user has selected the reprint option to reprint the image data i.e. re-transmit the command to reprint the image data to the printer].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hosoda teaching to display the execution result of the print job on a display screen to modify Muranaka, Tanaka and Fujii’s teaching to causes to execute print job processing without requesting input of authentication information, and then request authentication information input for reprinting, when the reprint job can be stored securely in printing and printing of the reprint job by another person in reprinting can be prevented without aware by the user of whether to store the reprint job securely and further causes to execute re-print processing when authentication information input in accordance with request and authentication information of print data stored in storage unit coincide with each other. The suggestion/motivation for doing so would have been benefitted to the user to execute print job realization of the reprint function can be ensured and the user who uses the printer set in the reprint mode can print without bothering about whether his document can be reprinted by another person.
               As to claim 14 [dependent from claim 13], Hosada teaches wherein the display screen includes a means for a user to select re-transmission of the execution request to the multi-user device based on the execution request executed by the execution means [figs. 7a-e; 0059-0066  Hosoda teaches that the user has selected the reprint option to reprint the image data i.e. re-transmit the command to reprint the image data to the printer].
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARIS SABAH/Examiner, Art Unit 2674